Luke, J.
1. The two sole heirs of an estate have the right to interpose a caveat to an application for a year’s support; and the judge of the superior court correctly overruled the motion to dismiss the caveators’ appeal from an adverse decision of the court of ordinary for the alleged reason that the said heirs had no such right. Mathews v. Rountree, 123 Ga. 327 (51 S. E. 423).
2. In such a case one named as executor in an alleged will of the person who left the said estate, and who, as such executor, had also filed a caveat to the granting of the year’s support and whose appeal from the judgment of the court of ordinary to the superior court was dismissed on motion “because the will was never probated in solemn form and he never qualified as executor,” was a proper party to sign the appeal bond of the said heirs, and the court did not err in refusing to dismiss their appeal on the ground that “the only surety offered upon the appeal bond was a party at interest and the bond was void.”

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.